Christian, J.,
dissented.
The judgment was as follows:
This daj’ came again the parties by their counsel, and the court having maturely considered the transcript of the record of the judgment aforesaid and the arguments •of counsel, is of opinion, for reasons stated in writing *597and filed with, the record, that the corporation court did not err in giving the first instruction asked for by the defendant in error, or in refusing to give those asked for by the plaintiff in error; but that it did err in giving the second and third instructions asked for by the said defendant in error. Therefore, it is considered that for the error aforesaid, the judgment of the said corporation court be reversed and annulled, and that the defendant in error pay to the plaintiffs in error their costs by them expended in the prosecution of their writ of supersedeas aforesaid here; that the verdict of the jury be set aside, and that the cause be remanded to the said corporation court for a new trial to be had therein in accordance with this judgment; which is ordered to be certified to the said corporation court of the city of Alexandria.
Judgment reversed.